Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into between
Techne Corporation, a Minnesota corporation, and James T. Hippel (each may be
referred to individually as a “Party” and collectively as the “Parties”).

RECITALS

Whereas, Techne wishes to employ Employee under the terms and conditions set
forth in this Agreement, and Employee wishes to accept such employment under the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, Techne and Employee agree as follows:

ARTICLE 1.

TERM OF EMPLOYMENT: DUTIES AND SUPERVISION

1.1) Parties. The Parties to this Agreement are James T. Hippel (“Employee”) and
Techne Corporation (“Techne”). As used herein, Techne refers to Techne
Corporation and its subsidiaries, including but not limited to Research and
Diagnostic Systems, Inc. (“R&D”), unless specifically provided otherwise. All of
the rights and obligations created by this Agreement may be performed by or
enforced by or against Techne or R&D or any other appropriate Techne subsidiary.

1.2) Employment and Term of Employment. Techne hereby employs Employee and
Employee hereby accepts employment as Vice President of Finance and Chief
Financial Officer on the terms and conditions set forth in this Agreement.
Employee’s employment hereunder will commence on April 1, 2014 and continue
through March 31, 2017 (hereinafter the “Term”) unless earlier terminated as
provided in Article 4 hereof.

1.3) Duties and Supervision.

A. During the term of his employment, Employee agrees to devote his full
business and professional time, energy, diligence and best efforts to the
business and affairs of Techne, and to perform such services and duties Employee
may from time to time be assigned by Techne, and specifically its Chief
Executive Officer.

B. Employee agrees to be subject to Techne’s control, rules, regulations,
policies and programs. Employee further agrees that he will carry on all
correspondence, publicity and advertising in Techne’s name and he shall not
enter into any contract on behalf of Techne except as expressly authorized by
Techne.



--------------------------------------------------------------------------------

ARTICLE 2.

COMPENSATION AND BENEFITS

2.1) Base Salary. During the period of April 1, 2014 through March 31, 2015,
Techne will pay Employee as base compensation for services to be rendered
hereunder an annual base salary of Three Hundred Fifty Thousand Dollars
($350,000), to be paid bi-weekly or in accordance with the usual payroll
practices of Techne. The base annual salary amount will be reviewed and adjusted
by Techne’s Executive Compensation Committee from time to time (but no less than
annually) in its sole discretion. The base annual salary will be inclusive of
all applicable income, Social Security, and other taxes and charges that are
required by law to be withheld by Techne or that are requested to be withheld by
Employee.

2.2) Management Incentive Plan. During each fiscal year of the Term of
Employee’s employment (starting with Techne’s 2015 fiscal year, which begins
July 1, 2014), Employee shall be eligible to participate in Techne’s Management
Incentive Plan (the “Management Incentive Plan”). For fiscal year 2015, upon
approval by Techne’s Executive Compensation Committee of the terms of the
Management Incentive Plan, Employee shall be eligible to earn a cash bonus
targeted at fifty percent (50%) of his base salary based on achievement of
targets to be approved by Techne’s Board of Directors or Executive Compensation
Committee. After receipt of Techne’s final audit report of the applicable fiscal
year, Techne’s Executive Compensation Committee will determine and certify in
writing the degree to which the annual targets have been achieved and calculate
the portion of Employee’s potential cash bonus (if any) that will be paid. If
earned, any such cash bonus will be paid as soon as administratively practicable
thereafter, but in no event later than would be permitted under the short-term
deferral period defined by Section 409A of the Internal Revenue Code of 1986, as
amended (“Code Section 409A”).

2.3) Long-term Equity Awards. Upon commencement of employment under Section 1.2
of this Agreement, Techne will grant to Employee a time-vested stock option to
purchase an aggregate of Twenty-Five Thousand (25,000) shares of common stock in
Techne, a performance-vested stock option to purchase an aggregate of Ten
Thousand (10,000) shares of Techne common stock, and a grant of Five Thousand
(5,000) restricted stock units, which will have a three year vesting schedule.
These equity grant awards shall be in substantially the forms attached as
Exhibits A, B and C, respectively, to this Agreement. Executive also will be
eligible to participate in and receive additional grants commensurate with his
position and level in any equity-based or equity related compensation plan,
programs or agreements of Techne made available generally to its senior
executives; provided that the amount, timing, and other terms of any future
grant shall be determined by the Techne Board of Directors, or its designated
committees, in its sole discretion.

2.5) Miscellaneous Benefits. Techne will provide Employee the following
additional benefits:

A. Reimbursement in accordance with Techne’s standard reimbursement policies in
effect from time to time for ordinary, necessary and reasonable out-of-pocket
business expenses incurred by Employee in performing his duties for Techne so
long as properly substantiated.

 

Page 2



--------------------------------------------------------------------------------

B. Paid vacation of four (4) weeks per calendar year, prorated for partial years
of service, to be taken at such times as selected by Employee and as approved by
the Chief Executive Officer or his designee. Carryover, forfeiture or payout of
unused vacation time from period to period or upon termination of employment
shall be in accordance with Techne’s policies that may be in effect from time to
time.

C. Reimbursement for reasonable travel expenses (per discretion of the Company)
for weekly commuting between California and Minnesota through June 30, 2014 as
well as three round trip tickets for Employee’s spouse.

D. Upon commencement of employment under Section 1.2 of this Agreement, a
relocation payment of One Hundred Twenty Thousand Dollars ($120,000), less
applicable deductions and withholding, provided that if Employee terminates his
employment prior to March 31, 2015, Employee will be required to repay a pro
rata portion of such amount.

E. Reimbursement for reasonable annual premium costs for supplemental term life
insurance and supplemental short-term and long-term disability insurance
policies that, when combined with the coverage provided under Techne’s standard
employee benefits plans, provide for aggregate coverage equal to three times
Employee’s base salary for life insurance and 70% and 60% of Employee’s base
salary, respectively, for short-term and long-term disability, which
reimbursement amount shall include an additional reasonable gross up amount to
cover taxes incurred by Employee from receipt of the reimbursement payment.

2.6) Other Employee Compensation and Benefits. In addition to the compensation
and benefits provided to Employee in Sections 2.1 through 2.5 hereof, Employee
will be entitled to participate in other employee compensation and benefit plans
from time to time established by Techne and made available generally to all
employees to the extent that Employee’s age, tenure and title make him eligible
to receive those benefits. Employee will participate in such compensation and
benefit plans on an appropriate and comparable basis determined by the Board of
Directors by reference to all other employees eligible for participation. With
regard to all insured benefits to be provided to Employee, benefits shall be
subject to due application by Employee. Techne has no obligation to pay insured
benefits directly and such benefits are payable to Employee only by the insurers
in accordance with their policies. Nothing in this Agreement is intended to or
shall in any way restrict Techne’s right to amend, modify or terminate any of
its benefits or benefit plans during the term of Employee’s employment. Employee
shall not be reimbursed for unused personal days or sick days upon his
termination from employment regardless of the reason, whether voluntary or
involuntary.

 

Page 3



--------------------------------------------------------------------------------

ARTICLE 3.

INVENTIONS, PROPRIETARY INFORMATION AND UNFAIR COMPETITION

3.1) Prior Agreement. Neither the execution of this Agreement nor any provision
in it shall be interpreted as rescinding or revoking the “Employee Agreement
With Respect To Inventions, Proprietary Information, and Unfair Competition”
previously entered into between Techne and Employee as of even date herewith
(the “Prior Inventions, Proprietary Information, and Unfair Competition
Agreement”). Techne and Employee hereby agree that the terms and conditions of
such Prior Inventions, Proprietary Information, and Unfair Competition Agreement
shall continue in full force and effect and shall apply to all businesses of
Techne, including not only business conducted by Techne but also to business
conducted through Techne or any subsidiary or venture of Techne now existing or
hereafter created. The termination of this Agreement or Employee’s employment
shall not terminate Employee’s obligations under the Prior Inventions,
Proprietary Information, and Unfair Competition Agreement, the terms and
conditions of which shall survive termination of this Agreement and termination
of Employee’s employment for any reason, whether voluntary or involuntary.

ARTICLE 4.

TERMINATION

4.1) Events of Termination. Notwithstanding any other provision of this
Agreement to the contrary or appearing to be to the contrary, Employee’s
employment may be terminated as follows:

A. By mutual written agreement of the parties;

B. Upon Employee’s death;

C. Upon Employee’s inability to perform the essential functions of his position
due to physical or mental disability, with or without reasonable accommodation,
as determined in the good faith judgment of the Techne Board of Directors, and
such inability continues for a period of ninety (90) calendar days or as may
otherwise be required by applicable law. Nothing in this Section 4.1(C) shall
limit the right of either Party to terminate Employee’s employment under one of
the other sections of this Section 4.1;

D. By either Party upon written notice to the other Party;

E. Upon the insolvency or bankruptcy of Techne;

F. In the event of a Change in Control, as set forth in Section 5.1, provided
that the severance provisions of Section 5.1 of this Agreement are met;

 

Page 4



--------------------------------------------------------------------------------

G. Techne shall have the right to terminate Employee’s employment immediately
for “Cause.” For purposes of this Agreement, “Cause” shall include, but not be
limited to, the following:

i. Habitual neglect of, or the willful or material failure to perform the duties
of employment hereunder, as determined in good faith by the Board of Directors
of Techne and/or its designee;

ii. Embezzlement or any act of fraud;

iii. Commission of acts that can be charged as a felony, whether or not
committed during the term hereof or in the course of employment hereunder;

iv. Dishonesty in dealing between Employee and Techne or between Employee and
other employees of Techne;

v. Use of or dependence on any controlled substance without a prescription, or
any illegal or narcotic drug; or use of alcohol in a manner, regardless of time
or place, which either adversely affects Employee’s job performance or otherwise
reflects negatively on Techne or Employee;

vi. Habitual absenteeism; or

vii. Willfully acting in a manner materially adverse to the best interests of
Techne.

4.2) Return of Property. At such time that Employee’s employment with Techne
ends (the “Termination Date”) or at such earlier time as Techne may notify
Employee, Employee will immediately cease doing business upon Techne’s premises
and will immediately deliver to Techne all of its property and all property to
be held by Techne in his possession or control, including, but not limited to,
all work in progress, data, equipment, originals and copies of documents and
software, customer and supplier information and lists, financial information,
and all other materials. In addition, if Employee has used any personal
computer, server, or email system (including, but not limited to, computers,
Blackberries, PDA’s, cell phones, smart phones, iPhones, iPads, etc.) to
receive, store, review, prepare or transmit any Techne information, including
but not limited to Confidential Information (as defined below), Employee agrees
to provide Techne with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such information from those
systems. Employee also agrees to certify, within ten (10) days after the
Termination Date, in writing to Techne that he has complied with his obligation
to return Techne property.

A. For purposes of this Agreement, “Confidential Information” means information
which is not generally known and which Techne holds in confidence, including,
without limitation, the following: all information and data developed or
acquired by Employee in the course of employment with Techne; data or
conclusions or opinions formed by Employee in the course of employment; policies
and procedures; manuals; trade secrets; methods, procedures, or techniques
pertaining to the business of Techne or any customer of Techne; specifications
for products or services; systems; price lists; marketing plans; sales or
service analyses; financial

 

Page 5



--------------------------------------------------------------------------------

information; customer names or other information; vendor names or other
information; employee names or other information; research and development data;
diagrams; drawings; media; notes, memoranda, notebooks, and all other records or
documents that are handled, seen, or used by Employee in the course of
employment.

B. Notwithstanding anything to the contrary, “Confidential Information” does not
include any information that is (i) in the public domain or enters the public
domain through no violation of obligations Employee owes to Techne;
(ii) disclosed to Employee other than as a result of Employee’s capacity as an
employee of Techne by a third-party not subject to maintain the information in
confidence; or (iii) already known by Employee other than as a result of
Employee’s past relationship with Techne (or its predecessors) and is evidenced
by written documentation existing prior to such disclosure. Specific technical
and business information shall not be deemed to be within the preceding
exceptions merely because it is embraced by more general technical or business
information within such exceptions, nor shall a combination of features be
deemed to be within such exceptions merely because the individual features are
within such exceptions.

ARTICLE 5.

TERMINATION BENEFITS

5.1) Payment Upon Termination. Upon (i) termination of Employee’s employment
other than by Techne for Cause as defined in Section 4.1(G) or upon Employee’s
death or disability as provided in Sections 4.1(B) and (C), or (ii) Employee’s
resignation for Good Reason, as defined below, Employee will be paid an amount
equal to one (1) year of his then-current base annual salary (but not any cash
or incentive bonus) (hereinafter referred to as the “Termination Severance
Payment”); provided, however, that Employee shall be entitled to the Termination
Severance Payment set forth in this Section 5.1 only if he executes, does not
rescind, and fully complies with a release agreement in a form supplied by
Techne, which will include, but not be limited to, a comprehensive release of
claims against Techne and its directors, officers, employees and all related
parties, in their official and individual capacities; provided, however, that
the release will not include amounts owed under any deferred compensation
program or any worker’s compensation claims. As used in this Agreement, “Good
Reason” means a good faith determination by Employee that any one or more of the
following events have occurred; provided, however, that such event shall not
constitute “Good Reason” if Employee has expressly consented to such event in
writing or if Employee fails to provide written notice of his decision to
terminate within sixty (60) calendar days of the occurrence of such event:

A. A change in Employee’s reporting responsibilities, titles or offices, or any
removal of Employee from any of such positions, which has the effect of
diminishing Employee’s responsibility or authority;

B. A material reduction by Techne in Employee’s total compensation from that
provided to him under this Agreement;

 

Page 6



--------------------------------------------------------------------------------

C. A requirement imposed by Techne on Employee that results in Employee being
based at a location that is outside a fifty (50) mile radius of Techne; or

D. The existence of physical working conditions or requirements that a
reasonable person in Employee’s position would find to be intolerable; provided,
however, that Techne has received written notice of such “intolerable”
conditions and Techne has failed within thirty (30) calendar days after receipt
of such notice to cure or otherwise appropriately address such “intolerable”
conditions. Termination for “Good Reason” shall not include Employee’s
termination as a result of death, disability, retirement or a termination for
any reason other than the events specified in clauses (A) through (D) in this
Section 5.1.

5.2) Payment Upon Termination for Change in Control. If there is a Change in
Control, as defined below, and Employee’s employment is terminated upon
consummation of such Change in Control or within one (1) year thereafter,
Employee will be paid an amount equal to one (1) year of his then-current base
annual salary plus the pro-rated value of any incentive compensation earned
through the date of such termination pursuant to Section 2.2 above and the
automatic acceleration of any vesting requirements of the equity grants awarded
under Section 2.3 above (hereinafter referred to as the “CIC Severance
Payment”); provided, however, that Employee shall be entitled to the CIC
Severance Payment set forth in this Section 5.2 only if he executes, does not
rescind, and fully complies with a release agreement in a form supplied by
Techne, which will include, but not be limited to, a comprehensive release of
claims against Techne and its directors, officers, employees and all related
parties, in their official and individual capacities; provided, however, that
the release will not include amounts owed under any deferred compensation
program or any worker’s compensation claims. “Change of Control” shall mean the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the events in subsections (A) through (C) below. For purposes
of this definition, a person, entity or group shall be deemed to “Own,” to have
“Owned,” to be the “Owner” of, or to have acquired “Ownership” of securities if
such person, entity or group directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise, has or shares voting
power, which includes the power to vote or to direct the voting, with respect to
such securities.

A. Any person, entity or group becomes the Owner, directly or indirectly, of
securities of Techne representing more than fifty percent (50%) of the combined
voting power of Techne’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of Techne by an investor, any affiliate thereof or any other
person, entity or group from Techne in a transaction or series of related
transactions the primary purpose of which is to obtain financing for Techne
through the issuance of equity securities or (B) solely because the level of
Ownership held by any person, entity or group (the “Subject Person”) exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by Techne reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by Techne, and after such share acquisition, the Subject
Person becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control shall be deemed to
occur;

 

Page 7



--------------------------------------------------------------------------------

B. There is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) Techne and, immediately after the consummation of such
merger, consolidation or similar transaction, the stockholders of Techne
immediately prior thereto do not Own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of
Techne immediately prior to such transaction; or

C. There is consummated a sale, lease, exclusive license or other disposition of
all or substantially all of the total gross value of the consolidated assets of
Techne and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of total gross value of the consolidated
assets of Techne and its subsidiaries to an entity, more than fifty percent
(50%) of the combined voting power of the voting securities of which are Owned
by stockholders of Techne in substantially the same proportions as their
Ownership of the outstanding voting securities of Techne immediately prior to
such sale, lease, license or other disposition (for purposes of this
Section 5.1(C), “gross value” means the value of the assets of Techne or the
value of the assets being disposed of, as the case may be, determined without
regard to any liabilities associated with such assets).

For the avoidance of doubt, the term Change in Control shall not include a sale
of assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of Techne. To the extent required, the determination of
whether a Change in Control has occurred shall be made in accordance with Code
Section 409A and the regulations, notices and other guidance of general
applicability issued thereunder.

5.3) Timing of Cash Severance Payment. Any cash payments pursuant to Section 5.1
or 5.2 will be paid to Employee monthly over the course of a one-year period
beginning after expiration of any applicable rescission periods set forth in the
required release agreement; provided, however, that notwithstanding anything in
this Agreement to the contrary, if any of the payments described in Section 5.1
or 5.2 are subject to the requirements of Code Section 409A and Techne
determines that Employee is a “specified employee” as defined in Code
Section 409A as of the date of Employee’s termination of employment, such
payments will not be paid or commence earlier than the first day of the seventh
month following the date of Employee’s termination of employment and on such
date any amounts that would have been paid during the first six months following
the termination but for operation of this proviso will be paid in one lump sum
with the remaining payments made monthly over the remainder of the specified
one-year period. In addition, all payments made to Employee pursuant to
Section 5.1 or 5.2 will be reduced by amounts (A) required to be withheld in
accordance with federal, state and local laws and regulations in effect at the
time of payment, or (B) owed to Techne by Employee for any

 

Page 8



--------------------------------------------------------------------------------

amounts advanced, loaned or misappropriated. Such offset will be made in the
manner permitted by and will be subject to the limitations of all applicable
laws, including but not limited to Code Section 409A, and the regulations,
notices and other guidance of general applicability issued thereunder.

5.4) No Other Payments. Except as provided in Section 5.1 and 5.2, including but
not limited to if Employee is terminated with Cause or voluntarily terminates
his employment at any time without Good Reason, Employee will not be entitled to
any compensation or benefits other than that which was due to him as of the date
of termination, regardless of any claim by Employee for compensation, salary,
bonus, severance benefits or other payments.

ARTICLE 6.

ARBITRATION

6.1) Arbitration. Any dispute arising out of or relating to (i) this Agreement
or the alleged breach of it, or the making of this Agreement, including claims
of fraud in the inducement, or (ii) Employee’s application or candidacy for
employment, employment and/or termination of employment with Techne including,
but not limited to, any and all disputes, claims or controversies relating to
discrimination, harassment, retaliation, wrongful discharge, and any and all
other claims of any type under any federal or state constitution or any federal,
state, or local statutory or common law shall be discussed between the disputing
Parties in a good faith effort to arrive at a mutual settlement of any such
controversy. If, notwithstanding, such dispute cannot be resolved, such dispute
shall be settled by binding arbitration. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least 10 years. If the
Parties cannot agree on an arbitrator within 20 days, any Party may request that
the chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator. Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement, but without submission of the dispute to such Association. Limited
civil discovery shall be permitted for the production of documents and taking of
depositions. Unresolved discovery disputes may be brought to the attention of
the arbitrator who may dispose of such dispute. The arbitrator shall have the
authority to award any remedy or relief that a court of this state could order
or grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing Party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the Parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota. This agreement to
arbitrate does not include worker’s compensation claims, claims for unemployment
compensation, or any injunctive or other relief to which the Techne may be
entitled in accordance with the Prior Inventions, Proprietary Information, and
Unfair Competition Agreement referred to in Section 4.1 herein.

 

Page 9



--------------------------------------------------------------------------------

ARTICLE 7.

MISCELLANEOUS PROVISIONS

7.1 Modifications. Except as provided in Section 4.1 above, this Agreement
supersedes all prior agreements and understandings between the Parties relating
to the employment of Employee by Techne and it may not be changed or terminated
orally. No modification, termination, or attempted waiver of any of the
provisions of this Agreement will be valid unless in writing signed by the Party
against whom the same is sought to be enforced.

7.2) Binding Effect. The breach by Techne of any other agreement or instrument
between Techne and Employee will not excuse or waive Employee’s performance
under, or compliance with, this Agreement.

7.3 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to conflicts
of law principles that would require the application of any other law.

7.4 Successors and Assigns. This Agreement is personal to Employee and Employee
may not assign or transfer any part of his rights or duties hereunder, or any
compensation due to him hereunder, to any other person. This Agreement may be
assigned by Techne. This Agreement is binding on any successors or assigns of
Techne.

7.5 Captions. The captions set forth in this Agreement are for convenience only
and shall not be considered as part of this Agreement or as in any way limiting
or amplifying the terms and conditions hereof.

7.6 No Conflicting Obligations. Employee represents and warrants to Techne that
he is not under, or bound to be under in the future, any obligation to any
person, firm, or corporation that is or would be inconsistent or in conflict
with this Agreement or would prevent, limit, or impair in any way the
performance by him of his obligations hereunder. If Employee possesses any
information that he knows or should know is considered by any third party, such
as a former employer of Employee’s to be confidential, trade secret, or
otherwise proprietary, Employee shall not disclose such information to Techne or
use such information to benefit Techne in any way.

7.7 Waivers. The failure of any Party to require the performance or satisfaction
of any term or obligation of this Agreement, or the waiver by any Party of any
breach of this Agreement, will not prevent subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.

7.8 Severability. In the event that any provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, Techne and Employee agree
that part should modified by the court to make it enforceable to the maximum
extent possible. If the part cannot be modified, then that part may be severed
and the other parts of this Agreement shall remain enforceable.

 

Page 10



--------------------------------------------------------------------------------

7.9 Code Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, the Parties to this Agreement intend that this Agreement will
satisfy the applicable requirements, if any, of Code Section 409A in a manner
that will preclude the imposition of additional taxes and interest imposed under
Code Section 409A. The Parties agree that this Agreement will be amended (as
determined by Techne in its sole discretion) to the extent necessary to comply
with Code Section 409A, as amended from time to time, and the notices and other
guidance of general applicability issued thereunder. Further, if any of the
payments described in this Agreement are subject to the requirements of Code
Section 409A and Techne determines that Employee is a “specified employee” as
defined in Code Section 409A as of the date of Employee’s termination of
employment (which will have the same meaning as “separation from service” as
defined in Code Section 409A), all or a portion of such payments will not be
paid or commence earlier than the first day of the seventh month following the
date of Employee’s termination of employment, but only to the extent such delay
is required for compliance with Code Section 409A.

7.10 Notices. All notices given or made pursuant to this Agreement shall be in
writing and shall be deemed effectively given, delivered and received (A) upon
personal delivery to the Party to be notified; (B) when sent by facsimile if
sent during normal business hours of the recipient, and if not sent during
normal business hours then on the next business day; (C) five (5) calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (D) one (1) business day after the business day
of deposit with a nationally recognized overnight courier, specifying next-day
delivery, with written verification of receipt. All communications shall be sent
to the respective parties at their addresses set forth below, or to such
facsimile numbers, or addresses as subsequently modified by written notice given
in accordance with this Section:

 

  (a)    If to Techne:         Techne Corporation         Attention: Chair,
Board of Directors         614 McKinley Place Northeast         Minneapolis, MN
55413   (b)    If to the Employee:         James T. Hippel         2294 Minerva
Court         Livermore, CA 94550

7.11 Construction. The Parties agree that the terms and provisions of this
Agreement embody their mutual intent, each Party has had the opportunity to
negotiate its provisions and contribute to its drafting, and therefore, it is
not to be construed more liberally in favor of, or more strictly against, any
Party hereto.

7.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Electronically transmitted (e.g., by facsimile or pdf) signed copies
of this Agreement shall be deemed to be original signed versions of this
Agreement.

 

Page 11



--------------------------------------------------------------------------------

7.13 Section 280G. Notwithstanding anything to the contrary contained in this
Agreement, to the extent that any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Employee
and the Techne (collectively, the “Payments”) constitute a “parachute payment”
within the meaning of Section 280G of the Code and, but for this Section 7.13,
would be subject to the excise tax imposed by Section 4999 of the Code, then the
Payments shall be payable either (i) in full or (ii) as to such lesser amount
which would result in no portion of such Payments being subject to excise tax
under Section 4999 of the Code; whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the Employee’s receipt on an after-tax
basis, of the greatest amount of economic benefits under this Agreement,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Employee and Techne otherwise agree in
writing, any determination required under this Section 7.13 shall be made in
writing by Techne’s independent public accountants (the “Accountants”), whose
reasonable determination shall be conclusive and binding upon Employee and
Techne for all purposes. For purposes of making the calculations required by
this Section 7.13, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Sections 280G and 4999
of the Code. Employee and Techne shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7.13.

(Signatures follow on the next page(s).)

 

Page 12



--------------------------------------------------------------------------------

THE PARTIES HAVE executed this Agreement in the manner appropriate to each as of
the dates set forth below.

 

TECHNE CORPORATION     By  

/s/ Charles R. Kummeth

    February 5, 2014 Its Chief Executive Officer     Date EMPLOYEE    

/s/ James T. Hippel

    January 30, 2014 James T. Hippel     Date